                      Case 3:20-cv-02125-YY            Document 1-1        Filed 12/07/20      Page 1 of 21


                Dept of Community Services
                MULTNOMAH COUNTY OREGON
                                       -______________
                Animal Services Division
                P.O. Box 698, 1700 West Historic Columbia River Hwy Troutdale, Oregon 97060
                (503) 988-PETS (7387) Fax (503) 988-3002




           E Evidence
                 ‘-
                                                 R—      “i’
                                                               to Owner_D—Destroy
       ,TcCod QTY                   Item Description                  Brand  Color        Model No.       Dispo Code     Bin Loc
         (circle one)                                                                     / Ser No,       (circle one)
     1    CROE
                                                                                                           HCPRD
     2
                                                                                                          HCPRD
     3     CROE
                                                                                                          HCPRD
    4      CROE
                                     T)54-t-           M                                              HCPRD
    5      CROE
                                                                                                      HCPRD
    6      C R 0 E

    7     CRO
                                     12514        /
                                                                                                      HCPRD

                                                                                                      HCPRD
    8     CROE
                                     ‘bsi4
                                                                                                      HCPRD
    9     CROE
                                                                                                      HCPRD
     —
                             I
            Narrative:




jReportingACO                                          DPSST#                   Date                  I   Time   j
                               PROPERTY IS RELEASED BY APPOINTMENT ONLY
                       CONTACT PROPERTY EVIDENCE AT 503-988-6238 FOR AN APPOINTMENT
           White-Property Copy  Pink-Inspections  Canary-File Copy      Goldenrod-Receipt Copy


           Property Evidence Report: October 2012
                                                                                                             Exhibit A
                                                                                                          Page 1 of 21
           Case 3:20-cv-02125-YY               Document 1-1       Filed 12/07/20      Page 2 of 21


                CommunJy Services
        MULTNOMAH COUNTY OREGON
        Animal Services Division
        P.O. Box 698, 1700 West Historic Columbia River Hwy Troutdale, Oregon 97060
        (503) 988-PETS (7387) Fax (503) 988-3002




       Narrative:



       /2N
Reporting AöjJ                  2_
                                     [vI \     DPSST #                  Date    I          I   Time   (xJ
                           PROPERTY IS RELEASED BY APPOINTMENT ONLY
                  CONTACT PROPERTY EVIDENCE AT 503-988-6238 FOR AN APPOINTMENT
      White-Property Copy  Pink-Inspections   Canary-File Copy     Goldenrod-Receipt Copy


      Property Evidence Report: October 2012
                                                                                                  Exhibit A
                                                                                               Page 2 of 21
                          Case 3:20-cv-02125-YY                Document 1-1             Filed 12/07/20            Page 3 of 21


                     Dept of Community Services
                     MULTNOMAH COUNTY OREGON
                     Animal Services Division
                     P.O. Box 698, 1700 West Historic Columbia River Hy Trouldale, Oregon 97060
                     (503) 988-PETS (7387> Fax (503) 988-3002

  MCAS Case #                                 Law Enforcement           Accompanying Reports:              Copies              Page #
                                              Case #                    c Incident ci Citation             ci DA
  ‘7       t   i    I                                                   ci Accident ci Other
  L_J        I       (     I .J                                         ci Special
  Incident Type              Receipt #           Report Date           Report Time           Occurred Date       Occurred Time     Source
  Locao N


                   No.               Last rneç.                Fç                    Middl                                DOB               Sex
 Address                    Street              Unit               City               State              Zip           Phone
                   No.            Last Name                    First                     Middle                           DOB               Sex
 Address                    Street              Unit #             City               State              Zip           Phone
                    Property Type Codes                  Dispo Codes
                    C Confiscated 0— Other
                      —
                                                         H Hold C
                                                           —              —   Crime Lab P     —   Digital Photo




                   Narrative:




I Reporting ACO,)              14L                         j DPSST #                          I   Date                 j Time Jffi
                   LY
                                        PROPERTY IS RELEASED BY APPOINTMENT ONLY
                               CONTACT PROPERTY EVIDENCE AT 503-988-6238 FOR AN APPOINTMENT
                   White-Property Copy  Pink-Inspections   Canary-File Copy     Goldenrod-Receipt Copy


                   Property Evidence Report: October 2012
                                                                                                                           Exhibit A
                                                                                                                        Page 3 of2l
                       Case 3:20-cv-02125-YY              Document 1-1            Filed 12/07/20                 Page 4 of 21


                  Dept of Community Services
                  MULTNOMAH
                  Animal Services Division
                  P.O. Box 698, 1700 West Historic Columbia River Hwy Troutdale, Oregon 97060
                  (503) 988-PETS (7387) Fax (503) 988-3002

                                          Law Enforcement          Accompanying Reports:            Copies              Page #
                                          Case #                   D Incident o Citation            nDA
                                                                   o Accident o Other
                                                                   a Special
                                                                                                                                     Lj
                                                                  Report Time

                                                                     Unit #
                                                                                      Occurred Date
                                                                                                             J
                                                                                                          Occnrred Time     Source


                                                                                    k-v               i\C\          c%           q-P)

              No.                 L.,
                                                                                                                           DOB            Sex
 I Address               Street             Unit#             City               State              Zip                  Phone
 No.                          Last Name                   First                    Middle
                                                                                                                     j
                                                                                                                           DOB            Sex
  Address                Street             Unit#             City               State              Zip                  Phone
              Property Type Codes                   Dispo Codes
              C Confiscated 0— Other
                   —
                                                    H Hold C
                                                      —              —   Crime Lab P     —   Digital Photo




             Narrative:




I Reporting ACO                                           DPSST#f                            Date                                L-j:r)
                                                                                                                         Time                   I
                                 PROPERTY IS RELEASED BY APPOiNTMENT ONLY
                         CONTACT PROPERTY EVIDENCE AT 503-988-6238 FOR AN APPOINTMENT
             White-Property Copy  Pink-Inspections  Canary-File Copy      Goldenrod-Receipt Copy


             Property Evidence Report: October 2012
                                                                                                                            Exhibit A
                                                                                                                         Page 4 of2l
                       Case 3:20-cv-02125-YY                       Document 1-1              Filed 12/07/20             Page 5 of 21


                  Dent of Community Services
                  MULTNOMAH COUNTY OREGON
                  Animal Services Division
                  P.O. Box 698, ‘1700 West Historic Columbia River Hwy Troutdale, Oregon
                                                                                         97060
                  (503) 988-PETS (7387) Fax (503) 988-3002

  MCAS Case #                                    Law Enforcement            Accompanying Reports:                   Copies               Page #
                                                 Case #                     ci Incident ci Citation                 ci DA
  7                    Th   Cj’ j                                           ci Accident ci Other
                                                                            ci Special
  Incident Type              Receipt #              Report Date            Report Time           Occurred Date           Occurred Time       Source
 [ocation                                             Sfreç                      Unit#
                            tddress                                                                                                    Zip
                                                                                                                             5
              No.
                                                                                                                                  DUB
  Address
                                                            Oo                                                                                        Sex
                            Street                Unit #               City                State              Zip              Phone
 .
              No.                    Last Name                     First                        Middle                            DOB                 Sex
 Address                    Street                 Unit #              City                State              Zip              Phone
               Property Type Codes             Dispo Codes
               C Confiscated 0 Other
                   —
                                            —  H Hold C Crime Lab P Digital Photo
                                                              —                  —                 —


               E Evidence
                  —
                                               R Release to Owner D Destroy
                                                              .-
                                                                                            —


 Exh. No.    Type Code    QTY     Item Description              Brand  Color   Model No.                                      Dispo Code          Bin Loc
             (circle one)
                                                                               / Ser No.                                      (circle one)
   A          C R 0 E
    ;23-                                                                                                                       H C P R D
             CROE
                                                                                                                              HCPRD
                                            1
                                            S
                                            L I
             CROB
                                                                                                                              HCPRD
             C R 0 E
   L                                                                                                                          HCPRD
    -        CROE
                                      I         j4 M                                                                          HCPRD
   Ar        CROE
   LZ.                                                                                                                        HCPRD
   ?         CROE
                                                                                                                              HCPRD
   L
   ..&       CROF
                                                                                                       1ih
         4
   _         CROE
                                                              ç                                                               HCPRD


             Narrative:




J Reportg AkP                 ‘I
                                                              I    DPSST #                             Date    I               Time
                                 PROPERTY IS RELEASED BY APPOINTMENT ONLY
                         CONTACT PROPERTY EVIDENCE AT 503-988-6238 FOR AN APPO
             White-Property Copy                                               INTMENT
                                  Pink-Inspections  Canary-File Copy      Goldenrod-Receipt Copy


             Property Evidence Report: October 2012
                                                                                                                                  Exhibit A
                                                                                                                               Page 5 of 21
                  Case 3:20-cv-02125-YY                Document 1-1    Filed 12/07/20           Page 6 of 21


             Deot of Community Services
             MULTNOMAH COUNTY OREGON
             Animal Services Division
             P.O. Box 698, 1700 West Historic Columbia River Hwy Troutdale, Oregon 97060
             (503) 988-PETS (7387) Fax (503) 988-3002




             E Evidence
              —
                                              R Release to Owner D Destroy
                                                   —
                                                                       —


Exh. No.   Type Code    QTY      Item Description              Brand  Color                Model No.   Dispo Code     Bin Loc
           (circle one)
                                                                            I_________     / Ser No.   (circle one)
  /         CROE

           C R O
                                                                                                            PRD
           CROE
                                                                                                       HCPRD

  f        CROE
                                                                            yt,A1                      HCPRD

  /        CROE
                                                                                                       HCPRD
                          /
           CR 0
                                                                                                       HCPRD

  /
  sz
           CR0
                                                                                                       H C P R D
  CROE
                                                                                                       HCPRD

  7        C R 0 E                             /                                                       HCP R D


            Narrative:




ateff2O                                                                                                 Time
                               PROPERTY IS RELEASED BY APPOINTMENT ONLY
                       CONTACT PROPERTY EVIDENCE AT 503-988-6238 FOR AN APPOINTMENT
           White-Property Copy  Pink-Inspections  Canary-File Copy      Goldenrod-Receipt Copy


           Property Evidence Report: October 2012
                                                                                                          Exhibit A
                                                                                                       Page 6 of2l
                    Case 3:20-cv-02125-YY              Document 1-1         Filed 12/07/20     Page 7 of 21


                 pComunity Services
                 MULTNOMAH COUNTY OREGON
         —,      Animal Services Division
\o
                 P.O. Box 698, 1700 West Historic Columbia River Hwy Troutdale, Oregon 97060
                 (503) 988-PETS (7387) Fax (503) 988-3002




              Narrative:




 Reporting ACO
                   4\1      I   I

                         -
                                                       DPSST                    I   Date            I   Time

                                  PROPERTY IS RELEASED BY APPOINTMENT ONLY
                          CONTACT PROPERTY EVIDENCE AT 503-988-6238 FOR AN APPOINTMENT
              White-Property Copy  Pink-Inspections  Canary-File Copy      Goldenrod-Receipt Copy


              Property Evidence Report: October 2012
                                                                                                           Exhibit A
                                                                                                        Page 7 of 21
                        Case 3:20-cv-02125-YY                Document 1-1      Filed 12/07/20          Page 8 of 21



                    M&TNOMAHC0UffOREGOW
    l;tnwrm ,       Animal Services Division
    \o tru/
                    P.O. Box 698, 1700 West Historic Columbia River Hwy Troutdale,
                                                                                   Oregon 97060
                    (503) 988-PETS (7387) Fax (503) 988-3002

                                         Law Enforcement         Accompanying Reports:             Copies                    Page #
                                         Case                    ciIncjden DCitation


                                            Report Date
                                                                 o Accident n Other

                                                                Report Time        Occurred Date        Occurred Time
                                                                                                                        L.            S
                                                                                         Pjx                                          q7

                          Street

                               Last

                         Street                                City
                  Property Type Codes            Dispo Codes
                  C Confiscated 0— Other
                    —
                                                  H Hold C Crime Lab P Digital Photo
                                                         —            —


                  E Evidence
                    —
                                                  R Release to Owner D Destro
                                                         —
                                                                                   —




     Exh. No.   Type Code            Item Description
                                                                               —




                                                                   Brand        JodeINo.DisPoCofiflLo
                circle one)
                CROE
                                                                                        HCPRD
                CROE

                CRö
                                                                                                             HCPI

                                                                                                             HC P RD
                CROB
                                                                                                             HCPRD
                CROE
                                                                                                            HCPRD
                CR?T
                                                                                                            HCPT1S
                CROE
                                                                                                            HCTii5
                CROE


                Narrative:




I   Reporting ACO
                                   PPSST#D

                                    PROPERTY IS RELEASED BY APPOINTMENT ONLY
                            CONTACT PROPERTY EVIDENCE AT 503-988-6238 FOR
                                                                          AN APPOINTMjNT
                White-Property Copy  Pink-Inspections  Canary-File Copy      Goldenrod-Receipt Copy


                Property Evidence Report: October 2012

                                                                                                                 Exhibit A
                                                                                                              Page 8 of 21
Page 9 of 21




                                          E             U
                                                it
                                      r..
Filed 12/07/20




                                                        0
                        C
                        CO                    z<c
                        CD                    cDZ
                        0)
                        0
                        0)
                                                        0.
                        0                       (..)    C
                        0
                        Cu
                        -o
Document 1-1




                         D
                         0
                        H
                        I
                        0                     4ç)
                        >                     x
                                              7
                                     rf)
                                     Cl)
                                                       .2
Case 3:20-cv-02125-YY




                                                             CD
                                               0.
                                               F-
                                                             I-.
                                                             €
                                                             Q
                                               F
                                               U             0
                                               Ho.
                                               zo            C)
                                               OQ            C)
                                 (
                                     -1
                                 F
                                                        0
                             z       U



                                                       0.
                                                             I
                                     0
                      Case 3:20-cv-02125-YY                    Document 1-1            Filed 12/07/20            Page 10 of 21


                    Dent of Community Services
                    MULTNOMAH COUNTY OREGON
                    Animal Services Division
                    P.O. Box 698, 1700 West Historic Columbia River Hwy Troutdale, Oregon 97060
                    (503) 988-PETS (7387) Fax (503) 988-3002

    MCAS Case #                            Law Enforcement              Accompanying
                                           Case#                        o Incident a Citation
     2SS5                                                               o Accident a Other
                                                                        o Special
    Incident Type          Receipt #          Report Date              Report Time

    Location                Address               Street
                                       fIE                 Sz
                No.                     e

    Address               Street             Unit ft                                                                     ione
                No.            Last Name                       First                        Middle                        DOB         Sex
    Address               Street             Unit #                City                State               Zip         Phone
                    Property Type Codes                Dispo Codes
                    C Confiscated 0— Other
                     —                                 H Hold C
                                                           —               —   Crime Lab P Digital Photo
                                                                                               —


                     — Evidence                        R 1 —
                                                                                      D Destroy
                                                                                        —




                Narrative:




I   RepodingACO(h                                          I   DPSST#\                          I   Date               j Time
                                    PROPERTY IS RELEASED BY APPOiNTMENT ONLY
                            CONTACT PROPERTY EVIDENCE AT 503-988-6238 FOR AN APPOINTMENT
                White-Property Copy  Pink-Inspections  Canary-File Copy      Goldenrod-Receipt Copy


               Property Evidence Report: October 2012
                                                                                                                          Exhibit A
                                                                                                                      Page 10 of 21
                   Case 3:20-cv-02125-YY                       Document 1-1     Filed 12/07/20   Page 11 of 21


                 Dept of Community Services
                 MULTNOMA[I COUNTY OREGON
\mnw.mFu4j.      Animal Services Division
\a\ £OLTT /
        _A       P.O. Box 698, 1700 West Historic Columbia River Hwy Troutdale,
                                                                                Oregon 97060
                 (503) 988-PETS (7387) Fax (503) 988-3002




Fjj                                                    R       Release to Owner D Destroy
                                                        on
                                                           —
                                                                                —

              Type Code          QTY   i   IDescripti                         Brand
                             -


                                                                                     Color   Model No.       Dispo Code      Bin Loc
              (circle One)
                                                                                             /Ser No.        jln
   ,           CROE                                              1k-k---                                     HCPRD
              CROE
     ‘/Z                                                                                                     HCPRD
    XCROE
                                                                                     ¶)c                     HCPRD

    CROE                                                                            ----




   ,A
                                       1r                  p                                                 HCPRD

              CROE
                                                                                                             HCPRD
                                                                                    jAi
   CROE
     q                                 1rr         /
                                                                                                             HCPRD

    7         CROE
                                                                                                             HCPRD
   6
   Wq         C R 0 E                                                I

                                                                         r           a____
                                                                                                             H C P R D


                                                                                                         ICPRD
                                                                                     \‘.AJ               j

               Narrative:




f Reporting AC                                             j DPSST#1                 Dates                    Time
                                   PROPERTY IS RELEASED BY APPOINTMENT ONLY
                           CONTACT PROPERTY EVIDENCE AT 503-988-6238 FOR
                                                                         AN APPOINTMENT
              White-Property Copy   Pink-Inspections  Canaiy-File Copy      Goldenrod-Receipt Copy



              Property Evidence Report: October 2012

                                                                                                                 Exhibit A
                                                                                                             Page 11 of2l
                Case 3:20-cv-02125-YY                Document 1-1       Filed 12/07/20        Page 12 of 21


              Dent of Community Services
              MULTNOIVIAI-i COUNTY OREGON
              Animal Services DMsion
              P.O. Box 698, 1700 West Historic Columbia River Hwy Troutdale, Oregon
                                                                                    97060
              (503) 988-PETS (7387) Fax (503) 988-3002




              Property Type Codes
              C Confiscated 0— Other
               —




              E Evidence
               —
                                              R Release to Owner D Destroy
                                                 —
                                                                        —

Exh. No.    Type Code QT
            (circle one)
                                 Item Description              Brand              1      ]ModelNo.   Dispo Code      Bin Loc
                                                                                          /SerNo.    (circLe one)
             CROE
                                                                                                      HCPRD
                                                      ,
            CROE
                                                                                                     HCPRD
     / p/                         Co      ,   AJ\-\,
                                                         V\
     A      CROE
                                                                                                     HCPRD
     /122
     ‘      C R 0 5
     j03                                                                                             H C P R D
     r      CR05                                           J
                                                                                                     HCPRD
 ,
     i




     7’
            CROE
                                                              F                 I1%r\L
                                                                                                     H C P R D
            CR05                                                                r/
 I   0                                                                                               HCPRD
                                    ev
     8”     CR05
                                                                                ‘)                   HCPRD
 j p7
     6
     Y      CR05                                                                -e/                  HCPRD
                                                                            i
            Narrative:




                                 PROPERTY IS RELEASED BY APPO1NTh1ENT ONLY
                        CONTACT PROPERTY EVIDENCE AT 503-988-6238 FOR AN APPOINTMENT
            White-Property Copy  Pink-Inspections   Canary-File Copy     Goldenrod-Receipt Copy


            Property Evidence Report: October 2012
                                                                                                         ExhibitA
                                                                                                     Page 12 of 21
                  Case 3:20-cv-02125-YY                Document 1-1       Filed 12/07/20          Page 13 of 21


                Dept of Community Services
                MULTNOMAH COUNTY OREGON
                Animal Services Division
                P.O. Box 698, 1700 West Historic Columbia River Hwy Troutdale,
                                                                               Oregon 97060
                (503) 988-PETS (7387) Fax (503) 988-3002




                E Evidence
LEth.                                            R Release to Owner D Destroy
                 —
                                                   —
                                                                          —

        No.   Type Code QTY         Item Description              Brand  Color              Model No.   Dispo Code      Bin Loc
              (circle one)
                                                                                            / Ser No.   (circle One)
  /(09         CROE
                                                                                                         HCPRD
  A[JO        CR011
                                   fj      (p.\.. v\ /    O’t                                           HCPRD
              CROE
                                    L                                                                   HCPRD
 ,

CROE
                                                                                                        HCPR
              CR011
        11                                                                                              HCPRD
                                                          _\\_p
 A            CR011
                                                                                                        HCPRD
        11                                      sf
              CR0 E
                                                                                                        HCPRD

 7            CROE
                                                                                                  HCPRD
  (/9fl       CROE
                                                                                                        H CP RD


              Narrative:




   ogAC                                            i   DPSST# i74(ft&         I   Datej   Ii) 1217L1    je        dE         7
                                   PROPERTY IS RELEASED BY APPOiNTMENT ONLY
                           CONTACT PROPERTY EVIDENCE AT 503-988-6238 FOR AN APPOINTMENT
              White-Property Copy   Pink-Inspections  Canary.File Copy      Goldenrod-Receipt              Copy


              Property Evidence Report: October 2012
                                                                                                            Exhibit A
                                                                                                        Page 13 of 21
                 Case 3:20-cv-02125-YY               Document 1-1       Filed 12/07/20        Page 14 of 21


       s_




ID
  ,‘           Dept of Community Services
               MULTNOMAH COUNTY OREGON
               Animal Services Division
               PD. Box 698, 1700 West Historic Columbia River Hwy Troutdale,
                                                                             Oregon 97060
               (503) 988-PETS (7387) Fax (503) 988-3002




                                   eFfrst




                                                                                        Model No.   Dispo Code
                                                                                        / Ser No. I (circle one)
                                                                                           ‘D-r’H C P R D

                                                                                                    HCPRD




            Narrative:




I Reporting ACO 42 4                                                \
                                 PROPERTY IS RELEASED BY APPOINTMENT ONLY
                                                                           J   Date   11(1?    )L Time j           I
                        CONTACT PROPERTY EVIDENCE AT 503-988-6238 FOR AN
            White-Property Copy                                          APPOINTMENT
                                 Pink-Inspections   Canary-File Copy     Goldenrod-Receipt Copy


            Property Evidence Report: October 2012
                                                                                                       Exhibit A
                                                                                                   Page 14 of 21
                      Case 3:20-cv-02125-YY                         Document 1-1            Filed 12/07/20                  Page 15 of 21


                    Dept of Community Services
                    MULTNOMAH COUNTY OREGON
                    Animal Services Division
                    P.O. Box 698, 1700 West Historic Columbia River Hwy Troutdale, Oregon 97060
                    (503) 988-PETS (7387) Fax (503) 988-3002

    MCAS Case #                             Law Enforcement                  Accompanying Reports:                  I
                                                                                                                Copies              I Page #
                                        I   Case #                           ci Incident ci Citation                I
                                                                                                                ci DA                     I
    2-5                                                                      ci Accident ci Other                   I                     I      2—
    Incident Type          Receipt #           Report Date
                                                                             ci Special                             I                     I
                                                                            Report Time           Occurred Date       Occurred Time       Source
    Location           Address                    Street                       Unit #                    City                   State
                    31O lJT             2-                                                                                                                Zip
                                                       1)-v.e                                     Pv                             -




                No.           [Last

                          Street              Unit #                        City            State               Zip               Phone
                                                                                                                                        DOB
                                                                                                                                                      J   Sex



                No.            Last Name                            First                        Middle                                 DOB               Sex
    Address               Street              Unit #                    City               State                Zip               Phone
                 Property Type Codes            Dispo Codes
                 C Confiscated 0 Other
                     —                  —        II Hold C Crime Lab P Digital Photo
                                                                —                  —                —



                 E Evidence
                     —
                                                 R Release to Owner D Destroy
                                                                —                            —



    Exh. No.   Type Code QTY        Item Description              Brand  Color    Model No.                                       Dispo Code      Bin Loc
               (circle one)                                                       / Ser No.                                       (circle one)
           1    CROE

           2   CROE
                                                                    c                                                              HCPRD

                                                                                                                                 HCPRD
           3   CROB
                                                                    )
                                                                                                                                 HCPRD
     -    4    C R 0 E                                                                                   v-€.                    HCPRD
    5          CROE                                                                                                              HCPRD
                                                                                                        cjy-e
         ,-6   CROE                                                                                                              H C P R D
    ,,                                                                  ç                               4
                                                                                                        C,y’v’
          7    C R 0 E                                                                                                           HCPRD
          8    C R 0 E
                                                        6                                           )UcA                         HCPRD
          9    C R 0 B                                                                                                           H C P R D
    _
                                                                                                                c                                 (?j2.
                Narrative:




f   Reporng ACO           \ iQ                                      DPSST #                             Date        i   l
                                                                                                                                   Time

                                    PROPERTY IS RELEASED BY APPOINTMENT ONLY
                            CONTACT PROPERTY EVIDENCE AT 503-988-6238 FOR AN APPOINTMENT
                White-Property Copy  Pink-Inspections  Canary-File Copy      Goldenrod-Receipt Copy


                Property Evidence Report: October 2012
                                                                                                                                     Exhibit A
                                                                                                                                 Page 15 of 21
                                                                            ‘4-
                                                                       —    0
Page 16 of 21




                                                                       x
                                                              0
                                                             U              a)
                                                                            c5)
                                                                            Cu
                                                         Za)
                                                           C)
                                                                            a
                                                        00)
Filed 12/07/20




                                                             0
                                    C
                                    Co
                                    C
                                                I.,
                                     C          ‘1)
                                     0          a)
                                     a)
                                    0                 7Co    0
                                     0)
                                                      0’?a)
                                    -o
Document 1-1




                                     0
                                    I—
                                    0)
                                    >
                                    a
                                                      C’)>   cv
                                     o
                              z
Case 3:20-cv-02125-YY




                                    Qo:
                              0     .2
                              0                                   0
                              W
                        CI
                        cv 0
                        C)
                                                                  9
                         0)
                        C’)   z   : C Co                U
                                                                  0)
                           0
                        C C.)
                              a)                        zo        0)
                        S z .2       .1—                          Ci
                                    CoW                                ‘F
                                                        I
                        S
                        0
                        C) 0 l)            0)
                              z            >
                        C -J    S    •-
                        0)    D E QO                              0)
                        0                  cv
                                           z
                        Case 3:20-cv-02125-YY                         Document 1-1                      Filed 12/07/20             Page 17 of 21


                      Dent of Community Services
                      MULTNOMAH COUNTY OREGON
 1’                   Animal Services Division
      m1KmFH4

                      P.O. Box 698, 1700 West Historic Columbia River Hwy Trould
                                                                                 ale, Oregon 97060
                      (503) 988-PETS (7387) Fax (503) 988-3002

       MCAS Case #                              Law Enforcement               I    Accompanying Reports:            Copies                            I   Page #
                                                Case fi                            n Incident c Citation            o DA                              I
                                                                                                                               I
      Incident Type          Receipt #
                                           I       Report Date
                                                                                   o Accident c Other
                                                                                   u Special
                                                                                  Report Time
                                                                                                                                                      I
                                                                                                      Occurred Date       Occurred Time                      Source
      Location               Address         Street                                  Unit #                           City                State
                                t\i        )&
                                                                f                                                      1vx’L               CIy’L.
                                                                                                                                                                      Zip


                  No.               Last Name                 First                                          Middle                             DOB
                                                           Qc\ co’i                                                                                                   Sex
      Address              Street                Unit #                       City                      State                Zip            Phone
 .
                  No.            Last Name                            First                                  Middle                             DOE                   Sex
      Address              Street                 Unit #                  City                          State                Zip           Phone

                   Property Type Codes                      Dspo Codes
                    C Confiscated 0 Other  —
                                                 H Hold C Crime Lab P Digital Photo
                                                                —
                                                                                     —
                                                                                                                —

                   E Evidence
                      —
                                                 R Release to Owner D Destroy
                                                                  —


      Exh. No.
                                                                                                         —




                 Type Code    QTY   Item Description              Brand  Color   Model No.                                                 Dispo Code              Bin Loc
                 (circle one)
      l                                                                          / Ser No.                                                 (circle one)
                  CROE
                                                                                                                                            HCPRD
  42             CROE
                                                            I
                                                                                                                                     HCPRD
  3              CROE
                                                                                         c4-       l\     C&
                                                                                  O)ç          tc-9                                        H C P R D
 4               CR0 E
                                                                                                                                           HCPRD
  5              CROE
                                                                      Oo                       -




                                                                                                                                          HCPRD
                                                                                                                                                                            c
                                          A1(lHI                                      J
q
6                CROE
                                                                                                                              9
                                                                                                                              H CPRD

7
(,fr’            CROE
                                           -lI-e-!b                                                                                  dHCPRD
                                                                                  oO      ;4                         -iy
8
q                CROE
                                                                                           .
                                                                                                                                          HCPRD
        9                                                                                                                            Gy   ‘.
                 CROE
 L
                                          ik               +t             1 oø }                                2’9k
                                                                                                                               cdjHCPRD
                                                                                                                               ye

                 Narrative:




I Reporting ACO   ‘                                                   DPSST #                                   )   Date                    Time

                                      PROPERTY IS RELEASED BY APPOINTMENT ONLY
                             CONTACT PROPERTY EViDENCE AT 503-988-6238 FOR AN
                 White-Property Copy
                                                                              APPOINTMENT
                                      Pink-Inspections   Canary-File Copy     Goldenrod-Receipt                                                Copy



                 Property Evidence Report: October         2012
                                                                                                                                              Exhibit A
                                                                                                                                          Page 17 of 21
                    Case 3:20-cv-02125-YY                Document 1-1         Filed 12/07/20       Page 18 of 21


                  Dept of Communftv Services
                  MULTNOMAH COUNTY OREGON
 rnta.1rKwn44     Animal Services Division
   LWfl
                  P.O. Box 698, 1700 West Historic Columbia River Hwy Troutdale Oregon 97060
                  (503) 988-PETS (7387) Fax (503) 988-3002




                  Property Type Codes
                  C Confiscated 0— Other
                   —
                                                  H Hold C Crime Lab P Digital Photo
                                                     —         —
                                                                                  —


                  B Evidence
                   —
                                                  R Release to Owner D Destroy
                                                     —
                                                                              —


 Exh. No.       Type Code QTY        Item Description              Brand  Color   Model No.                  Dispo Code     Bin Loc
                (circle one)                                                      / Ser No.                  (circle one)
      1          CROE
                                                                                                              HCPRD
                                                                                                  --
      2         CROE
                                                                                                HCPRD
ç3              CROE
                                                                                                        fICPRD
                                                                                                        4
                                      Orc
-    4          CR0 E
                                                                                                 V-D%)

                                                                                                2dc’HCPRD
                                                                                                9                                 U
                                                                        5oo
     5          C R 0 B

                CROE
                                     c                       zo                                 p..’idcjHCPRD

                                                                                                cY_.     HCPRD
                                                                                                                                  U


                                                                                            Jcf
                CROB                                                                                                              J
                                                                                                         HCPRD
                                                                                                                            l?z C
_



     8          CR0 B
                                                                                                cdjHCPRD
                                                                                                                            ,ck
59              C R 0 B
                                                                                                 a v-

                 Narrative:




                          1
Reporting AGO. \) )                                                -.                       4
                                                     LP?SST#                      I   Datejlf’tt,5       I    Time
                                    PROPERTY IS RELEASED BY APPOINTMENT ONLY
                            CONTACT PROPERTY EVIDENCE AT 503-988-6238 FOR AN APPOINTMENT
                White-Property Copy Pink-Inspections   Canary-File Copy      Goldenrod-Receipt Copy


                Property Evidence Report: October 2012
                                                                                                             Exhibit A
                                                                                                         Page 18 of 21
                    Case 3:20-cv-02125-YY                        Document 1-1            Filed 12/07/20                  Page 19 of 21


                  Deot of Community Services
                  MULTNOMAH COUNTY OREGON
                  Animal Services Division
                  P.O. Box 698, 1700 West Historic Columbia River Hwy Troutdale, Oregon 97060
                  (503) 988-PETS (7387) Fax (503) 988-3002

 MCAS Case #                             Law Enforcement                  Accompanying Reports:              Copies              Page #
                                         Case #                           n Incident n Citation              o DA
                                                                          ci Accident ci Other
                                                                          ci Special
 Incident Type           Receipt #                Report Date            Report Time           Occurred Date       Occurred Time     Source
 Location                 Address                   Street                  Unit#                     City                       State
            22                                      r,                                 -    ___
                                                                                                                                                  Zip


                                Last Name                                                                                                  DOB    Sex
                                 jJcY0i’\
                        Street              Unit #
                                                                                                                                       I
                                                                     City               State                Zip                      Phone
                   l2io jt                                                                              act            Ofl%’2c
              No,            Last Name                           First                     Middle                                          DOB    Sex
 Address               Sfteet                Unit #                  City               State                Zip                  Phone
                 Property Type Codes                     Dispo Codes
                 C Confiscated 0— Other
                   —
                                                         H Hold C
                                                             —              —   Crime Lab P     —   Digital Photo




              Narrative:




orthg       ACO                                              I   DPSST #                        I   Date           (              I   Tim4    P
                                  PROPERTY IS RELEASED BY APPOINTMENT ONLY
                          CONTACT PROPERTY EVIDENCE AT 503-988-6238 FOR AN APPOINTMENT
              White-Property Copy  Pink-Inspections  Canaiy-File Copy      Goldenrod-Receipt Copy


              Property Evidence Report: October 2012
                                            ‘C.                                                                                      Exhibit A
                                                                                                                                 Page 19 of 21
                      Case 3:20-cv-02125-YY                    Document 1-1                  Filed 12/07/20                    Page 20 of 21


                     Dept of Community Services
                     MULTNOMAH COUNTY OREGON
                     Animal Services Division
                     P.O. Box 698, 1700 West Historic Columbia River Hwy Troutdale, Oregon 97060
                     (503) 988-PETS (7387) Fax (503) 988-3002

     MCAS Case#                                 Law Enforcement             Accompanying Reports:              Copies
      -?c                                       Case #                      ci Incident ci Citation
                                                                            o Accident ci Other
                                                                            o Special
                                                                                                               ci DA

     Incident Type          Receipt #              Report Date             Report Time           Occurred Date       Occurred Time                      Source
    Location                 Address                  Street                     Unit #                    City                      State                       Zip
                       2   ‘3o          k         2-Y                                     7c-r\c                               c                 -



                                 Last Name                         First                        Middle                                       DOB                 Sex
                                       oEi
                           Street          Unit #                         City               State                Z ip                   Phone
                          2o
                                 Last Name                         First                       Middle                                        DOB                 Sex
                           Street                 Unit #                  City               State                Zip                    Phone
                 Property Type Codes            Dispo Codes
                 C Confiscated 0 Other
                      —                     —
                                                 H Hold C Crime Lab P Digital Photo
                                                               —
                                                                                 —
                                                                                                     —




                 E Evidence                      R Release to Owner D—Destroy
                                                               —



I   Exh. No.                        Item Description              Brand  Color   Model No.                                               Dispo Code        Bin Loc
                     one)                                                        / Ser No.
    -1                                                                                                                                   (circle one)
                CROE                                                                                                                      HCPRD
       2
                                            CJ1OrQl                           ç
                                                                              1
                                                                              Ho
               C R 0 B                                                                                                         jø>       Fl C P R D
                                                                      I    l          h                               j        Cl                                  7
    -.-3       CROE
                                                                                                                                         HCPRD
                                            lOrIC1 5v                                                                     j
    -4         CROE
                                                                                                                                         HCPRD
       5       C R 0
                                                                                                                                      H C P RD
6              CRO
                                                                                      /                                                                           I
                                                                                                                          (SV        HCPRD
7CROE
                                                                                                            ’r HCPRD
                                                                                                            2
                                                                                                            ‘
8
m              CROE
                                                                                                          HCPRD
    9          CROE
                                                                                               J                  7                  HC P R D


                Narrative:




I RepoACO                                                      j DPSST #                                 Date             \\         j
                                     PROPERTY IS RELEASED BY APPOINTMENT ONLY
                            CONTACT PROPERTY EVIDENCE AT 503-988-6238 FOR AN APPOINTMENT
                White-Property Copy  Pink-Inspections   Canary-File Copy     Goldenrod-Receipt                                               Copy


                Property Evidence Report: October 2012
                                                                                                                                         Exhibit A
                                                                                                                                     Page 20 of 21
                   Case 3:20-cv-02125-YY                    Document 1-1               Filed 12/07/20             Page 21 of 21


               Dept of Community Services
               MULTNOMAH COUNTY ORGON
               Animal Services Division
               P.O. Box 698, 1700 West Historic Columbia River Hwy Troutdate,
                                                                              Oregon 97060
               (503) 988-PETS (7387) Fax (503) 988-3002

 MCAS Case #                              Law Enforcement            Accompanyingkeports:             Copies              Page #
                                          Case #                     o Incident n Citation            o DA
                                                                     o Accident o Other
                                                                     o S ecial
 InJ Receipt #                                       Date           Report Time         Occurred Date       Occurred Time     Source
 Location              Address                Street                   Unit #
               ‘2o                                                                                  City              State               Zip
                                tJ:          %2-c\
                                                                                                                                                -J

                              Last Name
                                                                                                                                          Sex
 Address             Street
                                 Lb
                                           Unit#                    City              State                Zip
                                                                                                                         .1
                                                                                                                        Phone
             No.          Last Name                         First                        Middle                               DOB        jSex
 Address             Street                 Unit #              City                  State                Zip          Phone
              Property Type Codes                    Dispo Codes
              C Confiscated 0— Other                 H hold C                  Crime Lab P
                —
                                                       —                   —
                                                                                              —   Digital Photo




            Narrative:




Reporting ACO,
          4                                            jDPSST#                               ,
                                                                                             7
                                                                                             JDatec(?                  jTime        {E
                                 PROPERTY IS RELEASED BY APPOiNTMENT ONLY
                         CONTACT PROPERTY EVIDENCE AT 503-988-6238 FOR AN APPOINTMENT
            White-Property Copy   Pink-Inspections  Canary-File Copy      Goldenrod-Receipt Copy


            Property Evidence Report: October 2012
                                                                                                                           Exhibit A
                                                                                                                       Page 21 of2l
